Title: To George Washington from Arthur St. Clair, 2 February 1793
From: St. Clair, Arthur
To: Washington, George



Sir,
Philadelphia February 2d, 1793

I beg that you will be pleased to dispense with my Attendance with the Indians this morning. The Committee on the failure of the last Expedition have determined to report again on Tuesday or Wedensday next, and I have only a day or two to examine, and

reply to, the length[y] Communications from General Knox and the late Quarter Master, which they have taken more than three Months to prepare—and in which the Causes of that failure are represented, if not directly, at least by direct Inference as proceeding from me, and I cannot have access to them but in Congress Hours.
My want of punctuality Yesterday requires an Apology—I was not apprised that the Indians were to be with until a few Minutes before the Hour, and I was then engaged with the Committee, when the Clerk of the War-Office called, and delivered a Message in your Name. I have the honor to be Sir Your most obedient Servant

Ar. St Clair

